Order entered October 4, 2021




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-21-00479-CR
                             No. 05-21-00480-CR

                 CARLOS RAMON ESPINOZA, Appellant

                                      V.

                     THE STATE OF TEXAS, Appellee

              On Appeal from the 296th Judicial District Court
                           Collin County, Texas
          Trial Court Cause Nos. 296-81351-2021 & 296-81334-2021

                                   ORDER

      On June 23, 2021, appellant requested that official court reporter Janet

Dugger prepare the reporter’s record in these appeals. That record was due on

August 25, 2021. When it was not filed, we notified Ms. Dugger by postcard dated

August 27, 2021 and directed her to file the reporter’s record by September 26,

2021. To date, the reporter’s record has not been filed and we have had no

communication from Ms. Dugger.
      We ORDER court reporter Janet Dugger to file the complete reporter’s

record in these appeals within THIRTY DAYS of the date of this order.

      We DIRECT the Clerk to send copies of this order to the Honorable John

Roach, Jr. Presiding Judge, 296th Judicial District Court; Janet Dugger, official

court reporter, 296th Judicial District Court; and counsel for all parties.




                                               /s/    ROBERT D. BURNS, III
                                                      CHIEF JUSTICE